Interim Decision #2013

MATTER OF HOLGUIN

In Deportation Proceedings
A-19052331
A-19052332

Decided by Board November 19, 1969
Where respondents' generalized statements of the reasons for their appeals
do not indicate the aspect of the special inquiry officer's orders they consider incorrect and for what reason, their appeals in deportation proceedings from orders of the special inquiry officer granting voluntary departure, the relief requested, and the only relief for which eligible, are
summarily dismissed as frivolous appeals and oral argument thereon denied by the Board of Immigration Appeals since respondents failed to
clearly specify the reasons for their appeals within the meaning of 8 CFR
3.1(d) (1–a) (i), and they were granted the relief requested by the special
inquiry officer (8 CFR 3.1 (d) (1–a) (iii)).

CHARGE :
Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2))—Nonimmigrant—remained longer (both respondents).
ON BEHALF OF RESPONDENTS: Manuel Lopez, Esquire
1725 West Beverly Boulevard
Los Angeles, California 90026

Respondents, husband and wife, appeal from orders of a special
inquiry officer finding them deportable and granting them voluntary departure. Their notices of appeal request oral argument before this Board. The requests for oral argument will be denied
and the appeals will be summarily dismissed pursuant to 8 CFR
3.1(d) (1—a).
The facts are not in dispute. The respondents are natives and
citizens of Mexico. The husband, aged 33, was last admitted to
the United States on November 23, 1966. The wife, aged 28, was
last admitted on December 18, 1966. Both were admitted as temporary visitors and authorized to remain until May 9, 1969. A
child born to them on September 23, 1967, in Los Angeles, is a
citizen of the United States.

423

Interim Decision #2013
Orders to show cause, issued on July 18, 1969, charged alienage
and entry as above-stated and that respondents had remained
longer than permitted. At a joint deportation hearing on August
29, 1969, at which they were represented by counsel, both respondents admitted the truth of the factual allegations of their
respective orders to show cause and conceded deportability as
charged. Each applied for the privilege of voluntary departure. It
was brought out that both respondents had submitted applications for immigrant visas to the American Consul at Juarez,
Mexico four months previously. Counsel estimated that it would
be roughly two or three months before the visas would be issued.
The special inquiry officer stated that he would not be able Co
grant the respondents sufficient time to remain in the United
States to await the visas, pointing out that any extension of the
voluntary departure time he fixed would be a matter for the District Director to decide. The special inquiry officer entered separate orders granting respondents until September 19, 1969 to depart voluntarily, with alternate orders for their deportation to
Mexico if they failed to depart by that date or any extended date
fixed by the District Director. It is these orders which are before
us on appeal.
In the space provided for a statement of the reasons for the appeal, each notice of appeal sets forth, "Decission [sic] is contrary
e customary and enacted law as it relates to the operative facts
n the present matter." No briefs have been filed.
Appeals to this Board from decisions of special inquiry officers
n deportation cases are generally available as a matter of right.
lost such appeals are submitted to the Board for adjudication on
he record and briefs, if any, without request for oral argument.
Trader 8 CFR 3.6, execution of the special inquiry officer's order
stayed pending appeal. The availability of this respite from deortation opens the door to appeals which are purely frivolous
ad taken solely for purposes of delay. As we stated in Matter of
aqui, Interim Decision No. 1964 (BIA, 1969), "Delay as an end
itself, whether achieved by obstructionism or dilatory tactics,
Lnnot in our view be considered a legitimate object."
Frivolous and dilatory appeals are extremely wasteful of the
n-vice's and this Board's limited resources. They require need3S transcription of the records of deportation hearings. They
ipinge upon the time and professional attention needed for
aly meritorious cases, of which there are many. Effective adnistration of the immigration laws requires that we discourage
424

Interim Decision #2013
frivolous appeals. We try to do this by expediting our consideration and decision in appeals of that sort.
Under 8 CFR 3.1 (e), oral argument on appeal before the Board
is available upon request. The opportunity for oral argument
serves a useful purpose in many cases. In frivolous and dilatory
appeals, it merely makes available an additional avenue of delay.
Since our calendars of oral argument automatically guarantees at
least some delay. Oral arguments before the Board are recorded
and transcribed, and this, too, makes for delay.
It has been our sad experience that in many appeals in which
oral argument has been requested, neither the attorney nor the
respondent appearing pro se is present when the case is called,
and the Board receives no advance notice of their non-attendance.
In such instances, we consider the case as submitted on the record. Such requests for oral argument and failure to appear do afford a little more delay, where that is the real object of the appeal; but they are extremely wasteful of the Government's
facilities. Not only is oral argument delayed in other cases which
have been preempted on the oral argument calendar, but valuable
professional time is needlessly expended by Board members and
Service attorneys in preparing for oral arguments which never
materialize.
8 CFR 3.1 (d) (1—a) provides as follows:
Summary dismissal of appeals. Notwithstanding the provisions of paragraph (e) of this section, the Board may deny oral argument concerning,
and summarily dismiss, any appeal in any deportation proceeding under
Part 242 of this chapter in any case in which (i) the party concerned fails
to specify the reasons for his appeal on Form 1-290A (Notice of Appeal),
(ii) the only reason specified by the party concerned for his appeal involves
a finding of fact or a conclusion of law which was conceded by him at the
hearing, or (iii) the appeal is from an order that granted the party concerned the relief which he requested.

As we have pointed out, we deal promptly with frivolous appeals
submitted on the record without oral argument. The above-quoted
regulation was designed to permit us to deal equally promptly
with frivolous appeals in which oral argument has been requested. In our view, these are such appeals.
The generalized statements of the reasons for these appeals, as
set forth in the respective notices of appeal, are totally inadequate. They do not tell us what aspect of the special inquiry
officer's order they consider incorrect and for what reason. They
do not apprise the Service of the issues its representative must be
prepared to discuss at the oral argument. Respondents have
425

Interim Decision #2013
clearly failed to specify the reasons for their appeals within the
meaning of 8 CFR 3.1(d) (1—a) (i), supra.
From our review of the record, we are satisfied that deportabilty has been established by evidence that is clear, convincing and
inequivocal. The only form of discretionary relief for which repondents are eligible is voluntary departure. They requested this
elief and the special inquiry officer granted it. This would aptar to bring their appeals squarely within the ambit of 8 CFR
.1(d) (1—a) (iii), supra.
Even if the notices of appeal be considered as specifying that
le special inquiry officer was arbitrary in granting only three
eeks' departure time, we would still be required to dismiss these
)peals. As the special inquiry officer pointed out, and as we have
∎nsistently held, under 8 CFR 244.2 the extension of voluntary
!parture time is within the sole jurisdiction of the District
irector. In view of the indefiniteness of the additional time.
eded for visa purposes and in view of the adequacy of the adnistrative remedy available under 8 CFR 244.2, the special iniry officer's refusal to fix a longer departure period can
trcely be called arbitrary.
dis we have pointed out in Matter of Aguirre, Interim Decision
. 1940 (BIA, 1969), under 8 CFR 3.6 the running of the voluny departure time authorized by the special inquiry officer has
n stayed pending appeal. Thus, the respondents still have 21
s from the date of our decision within which to depart volunly and thereby avoid the automatic entry of the deportation
?rs prescribed by the special inquiry officer.
RDER: It is ordered that the requests for oral argument be
ed and that the appeals be dismissed.
is further ordered that, pursuant to the special inquiry
?r's orders, the respondents be permitted to depart from the
,ed States voluntarily within 21 days from the date of this den or any extension beyond that date as may be granted by
District Director ; and that, in the event of failure so to dethe respondents shall be deported as provided in the special
ry officer's orders.

426

1

